Citation Nr: 0016710	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-08 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
February 24, 1998.

2.  Entitlement to an effective date prior to December 1, 
1997, for an increase in compensation benefits for a 
dependent child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1967 to August 1971.

In a February 1991 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran filed a notice 
of disagreement with that decision, and the RO issued a 
statement of the case to him in August 1991.  The veteran did 
not, however, submit a substantive appeal following the 
issuance of the statement of the case, and the February 1991 
decision is final.  38 U.S.C. § 4005(c) (1988); Roy v. Brown, 
5 Vet. App. 554 (1993) (although a notice of disagreement is 
timely filed, the appeal is not perfected if the veteran does 
not file a timely substantive appeal); 38 C.F.R. § 19.192 
(1990).

In May 1993 correspondence the veteran indicated that he 
wanted to reopen his claim for service connection for PTSD.  
In an April 1994 rating decision the RO granted service 
connection for PTSD, and rated the disorder as 50 percent 
disabling effective May 17, 1993.  Within one year of the 
April 1994 decision the veteran submitted additional medical 
evidence in support of a higher disability rating, and 
claimed entitlement to a temporary total disability rating.  
The veteran has continued to prosecute a claim for a higher 
disability rating since April 1994.

In December 1994 the RO assigned a temporary total rating 
pursuant to 38 C.F.R. § 4.29 effective from October 15, 1994, 
to November 30, 1994, and confirmed and continued the 50 
percent rating effective December 1, 1994.  Following the 
receipt of additional medical evidence in February 1995 that 
was treated as an informal claim for an increased rating, in 
March 1995 the RO granted an extension of the temporary total 
rating  and continued the 50 percent rating on termination of 
the temporary total rating.  

In October 1995 the veteran filed a notice of disagreement 
with "the recent decision," and perfected an appeal of the 
assigned 50 percent rating following the issuance of a 
statement of the case.  In an April 1999 rating decision the 
RO increased the rating for PTSD from 50 to 70 percent 
effective September 10, 1998, following an additional 
temporary total disability rating.  The RO also granted 
entitlement to a total disability rating based on individual 
unemployability effective September 10, 1998.  

In a May 1999 rating decision the RO modified the ratings 
assigned in the April 1999 rating decision by awarding a 
100 percent schedular rating effective February 24, 1998.  
That same month the RO issued to the veteran a supplemental 
statement of the case indicating that the assignment of the 
100 percent schedular rating constituted a full grant of the 
benefit sought on appeal.  The RO also found that because the 
effective date for the increased rating was significantly 
later than his appeal of the assigned rating, the issue of 
entitlement to a higher rating prior to February 24, 1998, 
remained in contention.  

Although the RO characterized the issue remaining on appeal 
as entitlement to an effective date prior to February 24, 
1998, for the assignment of an increased rating, the Board of 
Veterans' Appeals (Board) finds that because the veteran has 
perfected an appeal of the denial of an increased rating for 
PTSD, the issue should be characterized as shown on the title 
page.

In a June 1999 substantive appeal the veteran claimed that 
the April 1994 rating decision was clearly and unmistakably 
erroneous in denying entitlement to a total disability rating 
effective March 17, 1993.  The Board finds, however, that the 
April 1994 rating decision is not final because the veteran 
has continued to prosecute his claim, including the submittal 
of new and material evidence, since May 1993.  38 C.F.R. 
§ 3.400(q).  Because the April 1994 decision is not final, 
his claim of clear and unmistakable error in that decision is 
not relevant.  Tetro v. West, 13 Vet. App. 404 (2000) (a 
decision that did not become final because it is the subject 
of a pending appeal cannot, as a matter of law, be subject to 
a claim of clear and unmistakable error).

In August 1995 the RO denied the veteran's claim for an 
increase in his compensation benefits for a dependent child.  
He again claimed entitlement to a dependent increase, and in 
December 1997 the RO increased the veteran's compensation 
benefits effective December 1, 1997 for having a dependent 
child.  The veteran perfected an appeal of the effective date 
assigned for the increase in his compensation benefits.

In the April 1994 rating decision the RO denied entitlement 
to service connection for headaches, which the veteran 
claimed to be due to Agent Orange exposure.  In numerous 
statements received since April 1994 the veteran stated that 
his headaches were due to the service-connected PTSD, and he 
indicated that he was claiming entitlement to service 
connection for headaches as secondary to PTSD.  This issue 
has not been adjudicated by the RO, and is referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405 
(1998) (issues that are raised for the first time on appeal 
should be referred to the RO).


FINDINGS OF FACT

1.  All evidence necessary for an informed disposition of the 
veteran's appeal has been obtained.  

2.  The original rating criteria for psychiatric disabilities 
are more favorable to the veteran's appeal of the rating 
assigned for PTSD.  

3.  Effective May 17, 1993, the symptoms of PTSD have 
resulted in severe social and occupational impairment and the 
demonstrated inability to obtain or maintain employment.

4.  In an August 1995 determination the RO denied entitlement 
to an increase in compensation benefits for a dependent 
child.  The veteran was notified of that determination and 
did not appeal, and the August 1995 decision is final.

5.  The veteran did not again claim entitlement to a 
dependency increase until December 3, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
were met effective May 17, 1993.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.§§ 4.1, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for entitlement to an effective date prior 
to December 1, 1997, for an increase in compensation benefits 
for a dependent child are not met as a matter of law.  
38 U.S.C.A. §§ 5101(c), 5110(n), 7105(c) (West 1991); 
38 C.F.R. §§ 3.109(a), 3.401(b), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

When a veteran is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of a 
rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  If the claim is well grounded, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the record, the Board is satisfied that all 
necessary evidence has been received for an equitable 
disposition of the veteran's appeal.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.

Prior to November 7, 1996, the regulations provided that when 
PTSD caused a veteran considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people with reliability, flexibility, and efficiency 
levels so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment, a 50 percent 
evaluation was warranted.  A 70 percent rating applied if 
there was severe social impairment and the psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe inability to obtain or retain employment.  A 
100 percent evaluation applied if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  The principle of social 
and industrial inadaptability as the basic criterion for 
rating disability from mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment; i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants were 
time lost from gainful work and decrease in work efficiency.  
Great emphasis was placed upon the full report of the 
examiner in describing actual symptomatology.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" was not determinative of the degree of disability, 
but the degree of disability was determined from the report 
and the analysis of the symptomatology and the full 
consideration of the whole history of the disorder.  
38 C.F.R. § 4.130.

Subsequent to the veteran's appeal of the rating assigned for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Under the new criteria, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is applicable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

When the law controlling an issue changes after a claim has 
been filed but before the appeals process has concluded, the 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court) has determined that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If a change in the rating 
schedule has occurred, the revised version of the rating 
schedule cannot be applied prior to the effective date of the 
change, and the Board is required to determine which version 
is more favorable to the veteran.  VAOPGCPREC 3-2000.  The 
Board finds that the original rating criteria are more 
favorable to the veteran's claim because they allow for a 
100 percent rating to be effective prior to November 1996.  
That criteria will be applied in determining his entitlement 
to a disability rating in excess of 50 percent prior to 
February 28, 1998.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1994.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Background

In a statement received May 17, 1993, the veteran requested 
that his claim of entitlement to service connection for PTSD 
be reopened.  He also requested that his VA treatment records 
be obtained in support of his claim. 

VA treatment records show that the veteran was hospitalized 
from June to September 1993 with diagnoses of PTSD and 
polysubstance dependence.  At that time he was homeless and 
unemployed for two and a half years, with a history of drug 
and alcohol abuse.  The report of a June 1993 psychological 
evaluation indicates that following his separation from 
service his life evolved around the use and sale of illegal 
drugs, including an incarceration.  As the result of the 
psychological evaluation his symptoms were found to consist 
of intensely anti-social behavior, social isolation, painful 
anxiety, moderate depression, extreme suspiciousness, 
feelings of persecution, and anger, with a hair-trigger 
temper.  Mental status examination revealed that he heard 
audible voices, that he demonstrated self-defeating anti-
social behavior, that he had a depressed mood and related 
affect, that he was intensely suspicious and situationally 
depressed, that he suffered from insomnia, and that he had 
nightmares, flashbacks, and increased vigilance with the 
sound of helicopters and the smell of diesel fuel.  His 
cognitive ability was within normal limits, including 
abstraction and recent and remote memory.  

The veteran was also hospitalized from September to October 
1993 for substance abuse treatment with diagnoses of PTSD and 
polysubstance dependence.  During that time he reported 
having severe problems with sleep, insomnia, nightmares, and 
flashbacks.  He also complained of severe agitation, anger, 
irritability, depression, and restlessness.

He was again hospitalized from October to December 1993, 
following the treatment program for drug and alcohol abuse, 
with diagnoses of polysubstance abuse, to rule out PTSD, to 
rule out dysthymia, and a personality disorder with passive-
dependent and passive-aggressive features.  At that time he 
was found to be depressed, with indications of an inadequate 
personality disorder.  His treating therapist described his 
behavior as drug seeking in pursuing controlled substances 
for his headaches, which were not provided, and he remained 
substance-free for several months.  In November 1993 he was 
shown to have a Global Assessment of Functioning (GAF) score 
of 60.

A November 1993 psychological evaluation shows that he 
continued to receive counseling for symptoms related to PTSD, 
including lack of trust of others, feelings of rejection and 
avoidance, and difficulty with maintaining relationships.  
The report noted that over a 12-13 year period he was 
unemployed for some periods of time and otherwise worked for 
approximately 100 different employers.  He had conflicts with 
supervisors and was unable to hold any employment for any 
length of time.  The diagnostic impression was PTSD, chronic, 
with moderate psychosocial and severe occupational 
impairment.  

On VA examination in March 1994, the veteran complained of 
difficulty with sleeping, distrustfulness, nightmares, bad 
sexual relations, and headaches.  He stated that he had 
become reclusive and boarded himself inside his home.  He 
also had difficulty with anger management and had been 
involved in several fights.  He did not socialize, was easily 
frustrated, felt extremely depressed and helpless, and 
thought about suicide and Vietnam constantly.  He also felt 
extremely suspicious of people.  

Objective examination found him to be anxious, edgy, and 
angry.  He had difficulty remembering some events of the war 
and had difficulty talking about those events.  His mood and 
affect were depressed and anxious.  His affect was narrow, in 
that he only exhibited anger, fear, suspiciousness, and 
anxiety; he was unable to experience joy or happiness.  His 
thinking was clear, he was in good contact with reality, his 
common sense was intact, and he had a moderate degree of 
insight into his problems.  He had difficulty with long and 
short-term memory.  The examiner provided diagnoses of PTSD, 
chronic and delayed; possible organic mental disorder; 
polysubstance and alcohol dependence, in remission since 
1993; and a personality disorder not otherwise specified, 
with passive-dependent, passive-aggressive, and anti-social 
features.  

The examiner stated that the veteran had a restricted life, 
in that he was detached from everyone; he could not make 
friends and had a very limited range of activities, which 
consisted of participating in therapy at the hospital; he was 
homeless; and no activities gave him any happiness or joy.  
He had a chronic sleep disorder, in that he slept only every 
three or four days, and he was quite irritable.  He had 
difficulty concentrating and was very vigilant, to the point 
of boarding himself up in his room.  The examiner found that 
the veteran would have difficulty getting along with co-
workers and supervisors and he would have difficulty in 
obtaining and retaining a full time job in the competitive 
work environment.  

In a statement received in April 1994, the veteran's 
therapist stated that he continued to be homeless and 
unemployed and that, in the therapist's opinion, the veteran 
was unemployable secondary to PTSD.

In an April 1994 rating decision the RO granted service 
connection for PTSD and rated the disorder as 50 percent 
disabling from May 17, 1993; 100 percent disabling from June 
11, 1993 to December 30 1993, based on hospitalizations 
pursuant to 38 C.F.R. § 4.29; and 50 percent disabling 
effective January 1, 1994.

In August 1994 the veteran was again hospitalized for the 
treatment of substance abuse and PTSD.  Mental status 
examination showed that he was oriented and that he had no 
visual or auditory hallucinations.  He demonstrated mild 
paranoia and delusional thinking, which attitudes the 
examiner found may have been valid because of his drug 
history.  His mood was depressed and he complained of 
insomnia and anhedonia, as well as increased seclusiveness.

A September 1994 private hospital summary indicates that the 
veteran was transferred to the private facility from the VA 
medical center (MC) because the VA physicians had requested 
assistance in dealing with his psychiatric problems.  He was 
emotionally and psychologically disturbed to the point of 
doing violence.  On examination he was on the verge of 
becoming volatile.  His diagnoses at that time included a 
major depressive disorder, PTSD by history, and a probable 
personality disorder.  The physician provided a GAF score for 
current functioning of 20-30.

VA treatment records show that the veteran was hospitalized 
more or less continuously from October 1994 to February 1995.  
He continued to be depressed, with suicidal ideation; to 
demonstrate anxiety; and to have flashbacks and nightmares.  
The treating psychiatrist in October 1994 provided a GAF 
score of 50.  

While hospitalized in September 1995, his symptoms included 
nightmares, intrusive memories, flashbacks, avoidance, 
alienation and isolation, emotional numbing, sleep 
disturbance, anger outbursts, concentration problems, 
vigilance, and survival's guilt.  

Outpatient treatment reports dated from January to March 1996 
show continued treatment for depression, nightmares, 
agitation, frustration, and flashbacks associated with PTSD.  
His judgment and insight were questionable, his memory was 
intact, and he was easily agitated.  He complained of 
nightmares and flashbacks, but denied hallucinations.  He 
complained of feeling depressed for several years with 
symptoms of easy agitation, poor self-image, loss of 
interest, low energy, and poor sleep.  He felt worthless and 
had recurrent thoughts of suicide.  His stream of mental 
activity was coherent.  In March 1996 the discharge diagnoses 
included PTSD with depression, and the treating physician 
provided a GAF score of 60.  

VA hospital and outpatient treatment reports dated from April 
to June 1996 show continued treatment for PTSD.  

At his personal hearing in August 1996, the veteran testified 
that he had difficulty with sleeping, problems making 
appointments, irritability, forgetfulness, problems with 
concentration, and memory loss.  He intentionally avoided 
reminders of the Vietnam War, and had not worked since 
service.  He had difficulty being around others and got into 
disputes with co-workers and bosses.  During the hearing the 
veteran's friend also stated that he was violent, 
unpredictable, and easily startled, and that he had 
nightmares.  

In August and October 1996 statements the veteran's therapist 
confirmed the diagnosis of PTSD, and stated that the veteran 
exhibited classic symptoms of nightmares, night sweats, and 
suicidal ideation.  The veteran rescheduled appointments due 
to fear of leaving home, which caused isolation and 
withdrawal.  

On VA examination in October 1996 the PTSD symptoms included 
flashbacks, intrusive thoughts, night terrors, isolation, 
homicidal thoughts, suicidal thoughts, and difficulty 
sleeping.  The veteran had crying spells, and awakened 
anxious and sweating three to four times per week.  
Examination revealed a slightly slurred speech with a 
hesitant and irregular pace.  He had difficulty with his 
memory, his affect was markedly constricted to the point of 
being flat, and his mood appeared to be mildly depressed.  
The examiner provided diagnoses of PTSD, of moderate 
severity; mixed drug and alcohol abuse, chronic; acute 
intoxication; and a mixed personality disorder with 
borderline and antisocial features.  The examiner stated that 
the GAF score secondary to PTSD symptoms was 60, and that the 
GAF score representing all of the veteran's psychiatric 
disability was 50.

In a March 1997 report the veteran's treating psychiatrist 
stated that he had seen the veteran for ongoing weekly 
psychotherapy over the past six to seven months, and that the 
veteran had exhibited symptoms of severe PTSD.  He had 
periods of recurrent depression, avoidant behavior, 
nightmares, trouble with relationships, hyper-startle 
response, and other typical symptoms of combat-related PTSD.

VA outpatient treatment reports show that the veteran 
continued to receive treatment for PTSD, which was 
characterized as severe.  He was hospitalized in June 1997 to 
prevent self-harm.  He demonstrated suicidal and homicidal 
ideation and delusions and hallucinations.  In October 1997 
he was shown to have a GAF score of 42.  He was hospitalized 
in February 1998 due to PTSD and major depression, with 
psychotic features, at which time he received 
electroconvulsive shock therapy because his symptoms had not 
responded to medication.

Discussion

After reviewing the evidence of record, the Board finds that 
the criteria for a 100 percent schedular rating for PTSD were 
met effective May 17, 1993, when the veteran requested 
reopening of his claim of entitlement to service connection 
for PTSD.  According to the original rating criteria, a 
100 percent rating applies if the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or profound retreat from mature 
behavior, with the demonstrated inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
report of the hospitalization from June to September 1993 
shows that on admission in June 1993 he was homeless and 
unemployed for two and a half years, that he demonstrated 
intensely anti-social behavior, social isolation, painful 
anxiety, moderate depression, extreme suspiciousness, 
feelings of persecution, and anger.  He also experienced 
auditory hallucinations.  His intense anti-social behavior 
and social isolation constituted virtual isolation in the 
community.  His extreme suspiciousness, feelings of 
persecution, and hallucinations constitute a gross 
repudiation of reality.  He had also demonstrated the 
inability to maintain employment.  

Although there is no medical evidence of record documenting 
the severity of his symptoms in May 1993, it is reasonable to 
assume that his symptoms were essentially the same in the 
month prior to his hospitalization.  The medical evidence 
does not distinguish the symptoms of the service-connected 
PTSD from the drug and alcohol abuse and multiple personality 
disorders, for which VA disability compensation is not 
payable.  38 U.S.C.A. § 1110; Barela v. West, 11 Vet. App. 
280 (1998); Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. § 3.1(m), 3.301, 3.303(c).  If the non-compensable 
symptoms cannot be distinguished, the disability rating 
should be based on the entire psychiatric disability.  
Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam).  
The combined psychiatric symptoms support a total disability 
rating.  The evidence also shows that the severity of his 
PTSD did not improve after May 17, 1993, to warrant a 
different rating during the pendency of his appeal.  
Fenderson, 12 Vet. App. at 119.  The Board finds, therefore, 
that since May 17, 1993, the evidence supports a 100 percent 
disability rating for PTSD.

The Board notes that in a June 1999 substantive appeal the 
veteran indicated that the 100 percent disability rating 
should be effective in March 1993.  He did not request 
reopening of his claim of entitlement to service connection 
for PTSD until May 17, 1993.  Entitlement to an effective 
date prior to May 17, 1993, for the 100 percent rating is not 
shown as a matter of law.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (an application must be filed in order to 
protect an effective date).


Earlier Effective Date for Dependency Increase

The veteran also asserts that he is entitled to an effective 
date in 1993 for the increase in his disability compensation 
for a dependent child.  Awards of increased compensation 
payable for a dependent will be effective the latest of the 
following dates:  (1) the date of birth of the child, if the 
evidence of the birth is received within one year of the 
event; (2) the date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request for such evidence; or (3) the date dependency arises.  
38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1), (2) (emphasis 
added).

The statute, 38 U.S.C.A. § 5101(c)(1), provides that any 
person who applies for any compensation benefit under laws 
administered by VA shall, if requested, furnish VA with the 
social security number of such person and the social security 
number of any dependent on whose behalf such person applies 
for the benefit.  VA shall deny the application of any person 
who fails to furnish a social security number.  VA may 
reconsider the application if the person furnishes VA with 
the social security number.  38 U.S.C.A. § 5101(c)(2).

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of  that application.  These provisions are 
applicable to original applications, formal or informal, and 
to applications for increased benefits by reason of the 
existence of a dependent.  38 C.F.R. § 3.109(a)(1), (2).

The evidence shows that in May 1995 the veteran initially 
submitted a Declaration of Status of Dependents report, 
showing that he had a son.  He also submitted the child's 
birth certificate.  In his May 1993 request to reopen his 
claim for VA compensation, he did not indicate that he had a 
dependent child.

In June 1995 the RO requested in writing that the veteran 
furnish the child's social security number.  The veteran was 
also told that if he did not furnish the social security 
number, benefits on behalf of the child could not be paid.  
The veteran was also advised that if the child did not have a 
social security number, he could provide an explanation.  He 
was instructed that if the social security number was not 
received within one year of the request, benefits for any 
period before the date it was received could not be paid.  

The veteran did not submit the requested social security 
number, and in August 1995 the RO notified him that his claim 
for an increase in compensation for the dependent child was 
denied because he did not furnish the requested information.  
He was again told that benefits could be paid based on the 
May 1995 application if he furnished the social security 
number within one year of the August 1995 notice, but the 
veteran did not provide the social security number within 
that one year period.

In December 1997 the veteran again claimed entitlement to an 
increase in his compensation benefits for the dependent 
child, and provided the child's social security number.  He 
also stated that he was claiming retroactive benefits for the 
child back to 1993.  In December 1997 the RO increased his 
disability compensation to include the benefit for the 
dependent child effective December 1, 1997.

In January 1998 the veteran submitted a document from the 
Social Security Administration (SSA) indicating that SSA had 
not given the veteran his dependent's social security number 
in accordance with regulatory policy.  The document shows 
that natural and adoptive parents or a legal guardian, acting 
on behalf of a minor child, may be provided the child's 
social security number when needed for tax returns, back 
accounts, stocks and bonds and school identification. 

In a December 1997 statement the veteran reported that in 
1995 he had contacted an individual about obtaining his son's 
social security number, and that individual told him that he 
would "take care of it."  It is not clear from the veteran's 
assertion whether this individual was an employee of VA or 
his representative.  This individual apparently called SSA 
and got the child's social security number in 1997.  Other 
evidence in the claims file indicates that the veteran has 
been estranged from his family, including his children, for 
many years, and he has reported that he did not know their 
whereabouts.

The Board has reviewed the evidence of record and finds that 
entitlement to an effective date prior to December 1, 1997, 
for the increase in compensation benefits for the dependent 
child is not warranted. The evidence shows that although the 
child was born in 1981, the veteran initially claimed the 
increase in compensation benefits for the dependent child in 
May 1995.  The statute requires that an individual claiming 
entitlement to VA benefits furnish the social security number 
of any beneficiary to such benefits.  The veteran was 
requested to provide that evidence in 1995, but did not 
respond.  Although he later reported that he had not provided 
the social security number because he could not obtain the 
number, he made no such explanation within one year of the 
August 1995 notice.  38 C.F.R. §§ 3.109, 3.401(b).  The 
August 1995 denial of an increase in compensation benefits 
is, therefore, a valid, final decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The veteran did not again claim entitlement to an increase in 
his compensation benefits for the dependent child until 
December 1997, at which time he provided the social security 
number.  In accordance with the relevant statute and 
regulation, the correct effective date is the date VA 
received notice of the dependent's existence, because the 
necessary evidence was provided with the notice.  For the 
reasons shown above, the Board does not have authority to 
grant an effective date prior to December 1, 1997.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority).  Entitlement to an effective date prior to 
December 1, 1997, is not shown as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A 100 percent disability rating for PTSD is granted effective 
May 17, 1993, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an effective date prior to December 1, 1997, 
for the increase in compensation benefits for a dependent 
child is denied.  




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

